ATTACHMENT

Claims 1-3 and 5-9 remain rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0090609 (hereinafter “Yamasaki”) in view of U.S. Patent Application Publication 2017/0172279 (hereinafter “Nagao”).
 	Regarding amended claim 1, Yamasaki discloses a printing method of a nail printing apparatus (nail print apparatus 1 (paragraph [0044])), wherein the nail printing apparatus includes: a touch screen (touch panel integrally formed on surface of display unit 13 (paragraph [0072])), wherein the touch screen is configured to display a first interface (display unit displays design selection screen for selecting design image D to be printed on nail T (paragraph [0071])), and the printing method of the nail printing apparatus includes: displaying a user’s nail model (display unit displays nail region Ta of finger U1 (paragraph [0071])); after displaying a first pattern (display unit displays design image to be printed on nail region (paragraph [0071])), the user’s nail model overlapping at least a portion of the first pattern, and the at least a portion of the first pattern overlapping the user’s nail model being used as a printing pattern (design image Db (Fig. 10A) overlaps nail region Ta (Fig. 10B)), and printing the printing pattern based on a printing instruction (printing unit 40 prints design image on nail region on the basis of printing image data input from image data processing unit 524 (paragraph [0159])).
 	Yamasaki does not expressly disclose the first interface including a first region for displaying an effect print preview of the printing pattern printed on the user’s nail.
 	Nagao discloses a nail printing apparatus 1 (paragraph [0030]) which displays an interface including a first region (nail image display field 264 (paragraph [0173]; Fig. 7).

 	Non-amended claims 2, 3 and 5-9 remain rejected for the reasons set forth in the prior Office action dated October 19, 2020.
Claims 10-12 remain rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0090609 (hereinafter “Shimizu”) in view of Yamasaki and Nagao.
 	Regarding claim 10, Shimizu discloses a nail printing apparatus (nail print device 1 (paragraph [0039])), wherein the nail printing apparatus includes: a control module (control device 80 (paragraph [0134])), a camera device (imaging mechanism 50 (paragraph [0047]) includes imaging device 51 which is a small-sized camera (paragraph [0052])) and a touch screen (touch panel integrally included in surface of display 13 (paragraph [0048])), wherein the camera device and the touch screen are electrically connected to the control module (Fig, 11), the camera device is configured to capture a photo or a video of a user’s finger (imaging mechanism obtains nail image  (image of finger U1 including nail T) by photographing nail (paragraph [0047])), and the touch screen is configured to display the photo or video in real-time and highlight a 
 	Shimizu does not expressly disclose “wherein the touch screen is configured to display a first interface comprising a first region and a second region, the second region is configured to display the user’s nail model and a first pattern, and the first region is configured to display an effect print image of the at least a portion of the first pattern overlapping the user's nail model, after displaying the first pattern in the second region, the user’s nail model overlapping at least a portion of the first pattern, and the at least a portion of the first pattern overlapping the user’s nail model being used as a printing pattern.”
 	Yamasaki discloses a printing method of a nail printing apparatus (nail print apparatus 1 (paragraph [0044])) including a touch screen (touch panel integrally formed on surface of display unit 13 (paragraph [0072])) configured to display a first interface (display unit displays design selection screen for selecting design image D to be printed on nail T (paragraph [0071])) comprising a second region, the second region configured to display the user’s nail model and a first pattern (display unit displays nail region Ta of finger U1 and design image to be printed on nail region (paragraph [0071])), the user’s nail model overlapping at least a portion of the first pattern, and the at least a portion of the first pattern overlapping the user’s nail mode being used as a printing pattern 
 	Shimizu in view of Yamasaki does not expressly disclose the first interface further comprising a first region configured to display an effect print image of the at least a portion of the first pattern overlapping the user’s nail model.
 	Nagao discloses a nail printing apparatus 1 (paragraph [0030]) which displays an interface including a first region (nail image display field 264 (paragraph [0173]; Fig. 7).
A display image button 265 is provided which, when operated, causes display control portion 818 to superimpose a selected drawing image on a nail T displayed in the nail image display field (paragraph [0173]). Providing a first region on the display enables a user to view the appearance of a selected design on the nail without having to switch between a screen for viewing selectable designs and a different screen for previewing the selected design superimposed on the nail. Thus, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Shimizu and Yamasaki by providing for the display of separate regions, as taught by Nagao.
 	Non-amended Claims 11 and 12 remain rejected for the reasons set forth in the prior Office action dated October 19, 2020.
Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Yamasaki and Nagao as applied to claim 10 above, and further in view of U.S. Patent Application Publication 2018/0361736 (hereinafter “Irie”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677